UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 PALANI KARUPAIYAN,                                                        DOC #:
                                                                           DATE FILED: 2/20/2020
                                  Plaintiff,
                                                                   20-CV-1305 (MKV)
                      -against-
                                                                 ORDER OF SERVICE
 EXPERIS IT; SAMANTHA MOORE,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, the Americans with Disabilities Act of 1990 (“ADA”),

42 U.S.C. §§ 12112-12117, the Age Discrimination in Employment Act of 1967 (“ADEA”), 29

U.S.C. §§ 621-634, the New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, and

the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 131. He alleges that

Defendants discriminated against him based on his age, sex, race, national origin, color, religion,

and disability. By order dated February 14, 2020, the Court granted Plaintiff’s request to proceed

in forma pauperis.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
 Case 1:20-cv-01305-MKV Document 8-2 (Court only)                   Filed 02/14/20 Page 2 of 4



them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis original).

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Experis IT and Samantha Moore

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

                                                  2
  Case 1:20-cv-01305-MKV Document 8-2 (Court only)                  Filed 02/14/20 Page 3 of 4



        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to transmit a copy of this order to Plaintiff, together with

an information package. 1

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Defendants Experis IT and Samantha Moore and deliver to the U.S. Marshals

Service all documents necessary to effect service.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      February 20, 2020
             New York, New York

                                                            MARY KAY VYSKOCIL
                                                            United States District Judge




        1
            Plaintiff has consented to electronic service of documents. (ECF No. 4.)

                                                   3
Case 1:20-cv-01305-MKV Document 8-2 (Court only)   Filed 02/14/20 Page 4 of 4



                 DEFENDANTS AND SERVICE ADDRESSES


          Experis IT
          99 Park Avenue
          New York, NY 10016

          Samantha Moore
          Experis IT
          99 Park Avenue
          New York, NY 10016
